Third District Court of Appeal
                                State of Florida

                           Opinion filed May 19, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1248
                         Lower Tribunal No. 20-8809
                            ________________

                           Mathieu Lacaile, et al.,
                                Appellants,

                                      vs.

                            Patrick Lesur, et al.,
                                 Appellees.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

      Entin Law Group, P.A., and Joshua M. Entin (Fort Lauderdale); Clark
Hill PLC, and K.J. Edward Fornell (Detroit, MI), for appellants.

      Paul A. McKenna & Associates, P.A., and Andrew H. Braaksma, for
appellees.


Before LOGUE, HENDON, and MILLER, JJ.

     LOGUE, J.

     We affirm without extended discussion the trial court’s order denying

the appellants’ motion to dismiss for forum non conveniens. The trial court’s
well-reasoned discussion of the private and public interest factors compels

affirmance. In affirming, however, we expressly disapprove those portions of

the order finding that Michigan is not an adequate alternative forum.

      “[A]n alternative forum does not have to be equivalent to the chosen

forum to be adequate.” Cortez v. Palace Resorts, Inc., 123 So. 3d 1085, 1092

(Fla. 2013). Instead, dismissal is inappropriate “where the alternative forum

does not permit litigation of the subject matter of the dispute.” Kinney Sys.,

Inc. v. Cont’l Ins. Co., 674 So. 2d 86, 90 (Fla. 1996).

      While Michigan does not have a specific equivalent statute for judicial

expulsion of a member from a limited liability company, there is nothing in

section 605.0602, Florida Statutes, that would prevent another jurisdiction

from enforcing its provisions. We have no doubt that our respected

counterparts in Michigan are equally capable of interpreting and applying

Florida law. See, e.g., Zantop Int’l Airlines, Inc. v. Eastern Airlines, 503 N.W.

2d 915, 919–22 (Mich. Ct. App. 1993) (applying Florida indemnification law);

Klingman Furniture Co. v. Leslie E. Tassell Tr., No. 282727, 2009 WL

350871 (Mich. Ct. App. 2009) (applying Florida statute in case involving

Florida estate).

      Affirmed.




                                       2